Citation Nr: 0638249	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-38 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for depression, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a disability of the 
lumbosacral spine (back), to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for impaired sleeping, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for a disability 
manifested by nightmares, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a disability 
manifested by night sweats, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a right knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a left knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a right ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for a left ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 to September 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for right and 
left knee disabilities and right and left ankle disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims decided by this opinion 
has been obtained.

2.  The veteran does not have a qualifying chronic 
disability.

3.  The veteran does not have diabetes mellitus attributable 
to service.

4.  The veteran does not have depression attributable to 
service.

5.  The veteran does not have a back disability attributable 
to service.

6.  The veteran does not have impaired sleeping attributable 
to service.

7.  The veteran does not have a disability manifested by 
nightmares attributable to service.

8.  The veteran does not have a disability manifested by 
night sweats attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor is it presumed to have been incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Depression was not incurred in or aggravated by service 
nor is it presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A back disability was not incurred in or aggravated by 
service nor is it presumed to have been incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Impaired sleeping was not incurred in or aggravated by 
service nor is it presumed to have been incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Nightmares were not incurred in or aggravated by service 
nor is it presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

6.  Night sweats were not incurred in or aggravated by 
service nor is it presumed to have been incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in November 2002 and March 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In one of the November 2002 letters, VA 
notified the veteran to submit any medical evidence that he 
had from his time of active duty and after his active duty, 
as well as any evidence which was written or could be 
verified; the veteran was also informed that he could submit 
statements from people who knew him and had personal 
knowledge of the veteran's disabilities.  After consideration 
of all the notice letters of record, the Board finds that VA 
has substantially satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that additional notice of the five elements 
of  service-connection claims was not provided as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claims are for 
entitlement to service connection and he was given specific 
notice with respect to the elements of basic service-
connection claims and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefits.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the letters were issued before 
the September 2003 rating decision which denied the benefits 
sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist, regarding the issues decided by this Board 
opinion, by aiding the veteran in obtaining evidence and 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board even though he declined to 
do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA 
regarding the issues decided by this Board opinion.

The veteran asserted that he currently had diabetes, 
depression, a back disability, impaired sleeping, nightmares 
and night sweats due to his service in the Persian Gulf.  He 
asserted that he was in good health prior to his service.  In 
his September 2002 claim, the veteran asserted that he had 
been exposed to herbicides, asbestos, mustard gas, and 
ionizing radiation, as well as many other environmental 
hazards during his Gulf War service, such as human waste, 
burning animals and unknown medications.  The veteran did not 
provide any evidence, other than his statements, that he was 
exposed to herbicides, asbestos, mustard gas or ionizing 
radiation.  As the veteran served in the Persian Gulf, 
however, his service fall under the provisions of 38 C.F.R. 
§ 3.317 regarding qualifying chronic disabilities, based on 
presumed exposure to environmental hazards.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Diabetes Mellitus

The veteran asserted that he had diabetes attributable to 
service; the veteran's service medical records do not 
indicate that the veteran sought treatment for or was 
diagnosed as having diabetes during service.  In the 
veteran's April 2003 examination, the examiner noted that the 
veteran related being diagnosed as having diabetes in 1996.  
The examiner noted that the veteran was seen by his private 
physician on an average of every month to every three months 
for this disability.  

The Board notes that this is a diagnosed illness and does not 
fall under the provisions of 38 C.F.R. § 3.317.  In addition, 
there is no evidence indicating that the veteran's diabetes 
was manifested to a compensable degree within one year from 
the date of separation from service or objective evidence 
that the veteran was exposed to an herbicide, such as Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the veteran does not have diabetes 
mellitus attributable to service.  In coming to this finding, 
the Board relies on the lack of medical evidence that the 
veteran had the disease during his time of service and the 
lack of medical evidence indicating a link between the 
veteran's service and the disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the veteran's claim for 
service connection for diabetes mellitus must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).
 
Service Connection:  Depression

The veteran asserted that he had depression attributable to 
service.  The veteran's service medical records to not 
contain any treatment for depression or for any mental 
disorder.  In the April 2003 VA examination, the examiner 
noted that the veteran had a well-documented history of 
depression.  As the examination noted that he did not have 
access to the veteran's medical records, however, this 
statement would appear to be based on history provided by the 
veteran.  The veteran underwent a VA psychiatric examination 
in May 2003.  The examiner noted the veteran's personal 
history.  The examiner found that the veteran had mild 
depression but found that the veteran's depression was 
attributable to a loss of a child and the limiting factors 
caused by the veteran's physical pain.  Although the examiner 
noted mild depression, the examiner found that the veteran 
had no mental disorders.

The Board finds that the veteran does not have depression 
attributable to service.  The Board first notes that although 
the record indicates that the veteran has mild depression, 
there is no diagnosis of a mental disorder/disability.  
Further, there is no objective evidence which indicates that 
the veteran's depression began in service; this finding is 
supported by the lack of service medical records indicating 
treatment for depression while in service.  In addition, the 
examiner in the May 2003 examine found no mental disability.  
There is no evidence that the veteran has a mental disability 
that would qualify for consideration as a qualified chronic 
disability under 38 C.F.R. § 3.317.  Therefore, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for depression must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Service Connection:  A Back Disability

The veteran asserted that he had back pain attributable to 
service, but did not note any specific injury to his back 
during service.  The veteran's medical service records do not 
document any injury or treatment for a back injury.  The 
veteran sought private treatment for his back in 2002.  A 
magnetic resonance image (MRI) taken in October 2002 
indicated that the veteran had paracentral and central disc 
protrusion of his lumbosacral spine.  In the April 2003 
examination, the examiner noted that the veteran denied any 
previous trauma to his back, but that he experienced a 
constant dull ache in his lower back.  The veteran currently 
takes medicine for the pain.  The examiner diagnosed 
degenerative joint disease of the lumbosacral spine.  The 
Board notes that this is a diagnosed illness and does not 
fall under the provisions of 38 C.F.R. § 3.317.

The Board finds that the veteran does not have a back 
disability attributable to service.  In coming to this 
finding, the Board relies on the lack of medical evidence 
that the veteran had a disease, injury or other disability of 
the back during his time of service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for a back disability  must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Service Connection:  Impaired Sleeping

The veteran asserted that he had difficulty sleeping.  The 
veteran's service medical records do not indicate that the 
veteran sought treatment for impaired sleeping during 
service.  The examiner, in the April 2003 VA examination, 
noted the veteran's history of sleeping difficulty.  The 
veteran related to the examiner that he usually awoke after 
one to two hours of sleep, but was able to fall back to sleep 
after fifteen to twenty minutes.  The veteran related, 
however, that he awoke several additional times during the 
night to urinate, as he has to frequently urinate due to the 
diabetes.  The examiner diagnosed insomnia.

The Board highlights that sleep disturbance is a recognized 
sign under 38 C.F.R. § 3.317 that may be a manifestation of 
undiagnosed illness or of a medical unexplained chronic 
multi-symptom illness.  The examiner, however, did not note 
that the veteran had an undiagnosed illness, but rather noted 
that the veteran's sleep disturbances were insomnia.  
Further, the veteran related that the majority of his sleep 
difficulties were due to his need to frequently urinate, 
secondary to his nonservice-connected diabetes.  In addition, 
the Board highlights that the record contains no objective 
evidence of the veteran's sleep disabilities, as the 
examiner's notes were based on history provided by the 
veteran.

The Board finds that the veteran does not have impaired 
sleeping attributable to service.  In coming to this finding, 
the Board relies on the lack of evidence in the veteran's 
service medical records indicating that the veteran had 
impaired sleeping during service and the lack of medical 
evidence indicating a link between the veteran's service and 
his impaired sleeping.  In finding that the provision of 
38 C.F.R. § 3.317 do not apply to this claim, the Board notes 
that the veteran has related that his sleep problems are 
secondary to his diabetes, and therefore, the veteran's sleep 
disturbances does not provide evidence that the veteran is 
experiencing a qualifying chronic disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for impaired sleeping 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection:  Nightmares

The veteran asserted that he had nightmares linked to his 
time of service.  The veteran did not asserted any specific 
psychological or behavioral disability, including post-
traumatic stress disorder.  The veteran's service medical 
records indicate that the veteran did not seek treatment for 
having nightmares while in service.  

In the VA psychiatric examination the veteran underwent in 
May 2003, the examiner did not note that the veteran was 
experiencing nightmares.  As noted above, the examiner found 
the veteran had no mental disorders.  

The Board finds that the veteran does not have a disability 
manifested by nightmares attributable to service.  There is 
no objective evidence that the veteran experienced nightmares 
during service and the veteran has not been diagnosed as 
having any mental disabilities.  There is no evidence that 
the veteran's alleged nightmares would qualify for 
consideration as a qualified chronic disability under 
38 C.F.R. § 3.317.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
a disability manifested by nightmares must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Service Connection:  Night Sweats

The veteran noted that he had night sweats attributable to 
service.  The veteran's service medical records do not 
indicate that the veteran sought treatment for or had 
complaint of night sweats during service.

In the April 2003 examination, the veteran related to the 
examiner that he experiences profuse sweating on a nightly 
basis.  The examiner found that there was no disease related 
to the veteran's night sweats.  The Board notes that night 
sweats can be a symptom of multiple disorders.  In this case, 
however, the examiner found no disease and did not note that 
the veteran's reported night sweats were evidence of an 
undiagnosed illness.  Although the veteran has reported 
regular night sweats, the record lack objective evidence that 
the veteran has a chronic disability.  

The Board finds that the veteran does not have a disability 
manifested by night sweats attributable to service.  In 
coming to this finding, the Board notes that the veteran's 
service medical records do not provide any evidence that he 
experienced night sweats during service and there is no 
objective evidence that the veteran has a chronic disability 
manifested by night sweats related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a disability 
manifested by night sweats must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).








ORDER

Service connection for diabetes mellitus is denied.

Service connection for depression is denied.
 
Service connection for a back disability is denied.

Service connection for impaired sleeping is denied.

Service connection for a disability manifested by nightmares 
is denied.

Service connection for a disability manifested by night 
sweats is denied.


REMAND

In a February 2003 VA examination, an examiner diagnosed the 
veteran as having bilateral patellar tendon pain syndrome of 
the knees and bilateral tendonitis of the ankles.  The 
veteran underwent an additional VA examination in April 2003.  
At that time, the examiner diagnosed the veteran as having 
bilateral patellofemoral syndrome and bilateral strain/sprain 
of the ankles.  The examinations provided diagnoses for the 
veterans symptoms, and therefore indicated that they were not 
due to a qualifying chronic disability as defined by 
38 C.F.R. § 3.317.  

The veteran's service medical records indicate that the 
veteran sought treatment for his knees and ankles during 
service.  In both examinations, the examiner did not have 
access to the veteran's claims file and did not provide an 
opinion as to whether there was a nexus between the diagnosed 
disabilities of the knees and ankles and the veteran's 
service.  Therefore, the Board finds that these claims must 
be remanded in order that a VA examination may be obtained 
that will provide such an opinion, with benefit of review of 
the veteran's claims file.

Accordingly, the veteran's claims for service connection for 
right and left disabilities of the knees and right and left 
disabilities of the ankles are remanded for the following 
action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Copies of all outstanding records 
of treatment, VA and non-VA, received 
by the veteran for his right and left 
knee and right and left ankle 
disabilities should be obtained and 
made part of the record.

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his right and left knee and 
right and left ankle disabilities.  The 
examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  The examiner should 
then state whether it is at least as 
likely as not that any of the noted 
disabilities began as a result of active 
service.  All opinions must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the claims, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with the issues remanded.  No action is required 
of the veteran until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


